          Case 1:20-cv-01744-NONE-JLT Document 11 Filed 03/05/21 Page 1 of 5


1
2
3
4
5
6
7                                  UNITED STATES DISTRICT COURT
8                                    EASTERN DISTRICT OF CALIFORNIA
9
10   MARGARITA ERGUERA, an individual on )                          Case No.: 1:20-CV-01744-NONE-JLT
     behalf of herself and others similarly situated, )
11                                                    )             SCHEDULING ORDER1 (Fed. R. Civ. P. 16)
12                  Plaintiffs,                       )
                                                      )             Discovery Deadlines:
             v.                                       )                   Non-Expert (Class Issues): 5/31/2022
13
     CMG CIT ACQUISITION, LLC, et al.,                )                   Mid-Discovery Status Conference:
14                                                    )                   9/30/2021 at 8:30 a.m.
                    Defendants.                       )
15
                                                      )             Class Certification Motion Deadlines2:
16                                                    )                    Filing: 10/15/2021
                                                                           Opposition: 12/15/2021
17                                                                         Reply brief: 1/14/2022
                                                                           Hearing: 3/1/2022 at 10:00 a.m.
18
19   I.       Magistrate Judge Consent: Notice of Congested Docket and Court Policy of Trailing

20            Due to the District Judges’ heavy caseload, the adopted policy of the Fresno Division of the

21   Eastern District is to trail all civil cases. The parties are hereby notified that for a trial date set before a

22   District Judge, the parties will trail indefinitely behind any higher priority criminal or older civil case

23   set on the same date until a courtroom becomes available. The trial date will not be reset.

24            The Magistrate Judges’ availability is far more realistic and accommodating to parties than that

25   of the U.S. District Judges who carry the heaviest caseloads in the nation and who must prioritize

26   criminal and older civil cases over more recently filed civil cases. A United States Magistrate Judge

27
28
              1
                Because of this Court’s General Order 612 and because the Court finds the joint report adequately sets forth
     the information for the scheduling order, the scheduling conference is VACATED.
              2
                The Court will set a further scheduling conference after the motion for class certification is determined.

                                                                1
       Case 1:20-cv-01744-NONE-JLT Document 11 Filed 03/05/21 Page 2 of 5


1    may conduct trials, including entry of final judgment, pursuant to 28 U.S.C. § 636(c), Federal Rule of

2    Civil Procedure 73, and Local Rule 305. Any appeal from a judgment entered by a United States

3    Magistrate Judge is taken directly to the United States Court of Appeal for the Ninth Circuit.

4           The Fresno Division of the Eastern District of California, whenever possible, is utilizing United

5    States Article III District Court Judges from throughout the nation as Visiting Judges. Pursuant to the

6    Local Rules, Appendix A, such reassignments will be random, and the parties will receive no advance

7    notice before their case is reassigned to an Article III District Court Judge from outside of the Eastern

8    District of California.

9           Therefore, the parties are directed to consider consenting to Magistrate Judge jurisdiction to

10   conduct all further proceedings, including trial. Within 10 days of the date of this order, counsel

11   SHALL file a consent/decline form (provided by the Court at the inception of this case) indicating

12   whether they will consent to the jurisdiction of the Magistrate Judge.

13   II.    Discovery Plan and Cut-Off Date

14          Discovery is now open for all non-expert discovery pertaining to the class certification motion

15   and to the merits, to the extent it overlaps with the class issues. All non-expert discovery related to the

16   motion for class certification SHALL be completed no later than May 31, 2022. Both sides may

17   conduct discovery as to the evidence relied upon in support of the motion and in opposition to the

18   motion for class certification.

19          The Court sets a mid-discovery status conference on September 30, 2021, at 8:30 a.m. at 510

20   19th Street, Bakersfield, California. Counsel SHALL file a Joint Mid-Discovery Status Conference

21   Report one week prior to the conference, and shall also lodge it via e-mail, in Word format, to

22   JLTorders@caed.uscourts.gov. The joint statement SHALL outline the status of the matter,

23   including all discovery that has been completed as well as any impediments to completing the

24   discovery within the deadlines set forth in this order. Counsel SHALL discuss settlement and

25   certify that they have done so. Counsel may appear via teleconference by dialing (888) 557-8511

26   and entering Access Code 1652736, provided the Magistrate Judge's Courtroom Deputy Clerk

27   receives a written notice of the intent to appear telephonically no later than five court days before the

28   noticed hearing date.


                                                        2
       Case 1:20-cv-01744-NONE-JLT Document 11 Filed 03/05/21 Page 3 of 5


1    III.   Pre-Trial Motion Schedule

2           Non-dispositive motions are heard before the Honorable Jennifer L. Thurston, United States

3    Magistrate Judge, at the United States Courthouse in Bakersfield, California. For these hearings,

4    counsel may appear via teleconference by dialing (888) 557-8511 and entering Access Code

5    1652736, provided the Magistrate Judge's Courtroom Deputy Clerk receives a written notice of the

6    intent to appear telephonically no later than five court days before the noticed hearing date.

7           No motion to amend or stipulation to amend the case schedule will be entertained unless

8    it is filed at least one week before the first deadline the parties wish to extend. Likewise, no

9    written discovery motions shall be filed without the prior approval of the assigned Magistrate

10   Judge. A party with a discovery dispute must first confer with the opposing party in a good faith

11   effort to resolve by agreement the issues in dispute. If that good faith effort is unsuccessful, the

12   moving party promptly shall seek a telephonic hearing with all involved parties and the Magistrate

13   Judge. It shall be the obligation of the moving party to arrange and originate the conference call to

14   the court. To schedule this telephonic hearing, the parties are ordered to contact the Courtroom

15   Deputy Clerk, Susan Hall, at (661) 326-6620 or via email at SHall@caed.uscourts.gov. At least three

16   days before the conference, counsel SHALL file informal letter briefs detailing their positions. The

17   briefs may not exceed 7 pages, excluding exhibits. Counsel must comply with Local Rule 251 with

18   respect to discovery disputes or the motion will be denied without prejudice and dropped from

19   the Court’s calendar.

20          In scheduling such motions, the Magistrate Judge may grant applications for an order

21   shortening time pursuant to Local Rule 144(e). However, if counsel does not obtain an order

22   shortening time, the notice of motion must comply with Local Rule 251.

23   IV.    Motions for Summary Judgment or Summary Adjudication

24          At least 21 days before filing a motion for summary judgment or motion for summary

25   adjudication, the parties are ORDERED to meet, in person or by telephone, to confer about the issues

26   to be raised in the motion.

27          The purpose of the meeting shall be to: 1) avoid filing motions for summary judgment where a

28   question of fact exists; 2) determine whether the respondent agrees that the motion has merit in whole


                                                        3
       Case 1:20-cv-01744-NONE-JLT Document 11 Filed 03/05/21 Page 4 of 5


1    or in part; 3) discuss whether issues can be resolved without the necessity of briefing; 4) narrow the

2    issues for review by the court; 5) explore the possibility of settlement before the parties incur the

3    expense of briefing a motion; and 6) to develop a joint statement of undisputed facts.

4             The moving party SHALL initiate the meeting and SHALL provide a complete, proposed

5    statement of undisputed facts at least five days before the conference. The finalized joint statement of

6    undisputed facts SHALL include all facts that the parties agree, for purposes of the motion, may be

7    deemed true. In addition to the requirements of Local Rule 260, the moving party shall file the joint

8    statement of undisputed facts.

9             In the notice of motion the moving party SHALL certify that the parties have met and conferred

10   as ordered above, or set forth a statement of good cause for the failure to meet and confer. Failure to

11   comply may result in the motion being stricken.

12   V.       Motion for class certification

13            The motion for class certification SHALL be filed no later than October 15, 2021.

14   Opposition to the motion SHALL be filed no later than December 15, 2021. During the interval

15   between the filing of the motion and the deadline for the opposition, the Defendant may conduct

16   discovery as to the evidence relied upon by Plaintiff for the motion for class certification.

17            Neither the motion nor the opposition SHALL exceed 30 pages, exclusive of evidence and

18   evidentiary objections, unless leave is granted by the Court prior to the filing. Any reply SHALL be

19   filed no later than January 14, 2022, and shall not exceed 15 pages, exclusive of evidentiary

20   objections. During the interval between the filing of the opposition and the deadline for the reply, the

21   Plaintiff may conduct discovery as to the evidence relied upon by Defendant for the opposition to the

22   motion for class certification.

23            Any objections to the evidence SHALL be filed at the same time as the opposition (for

24   Defendant) and the reply (for Plaintiff).3 A hard-copy, courtesy copy of all filings related to the

25   class motion SHALL be sent via overnight mail to the Chambers of Judge Thurston at the same

26   time the filing is submitted. All of the pages of evidence in the hard copy SHALL be numbered,

27
28            3
                No motions to strike evidence will be entertained. If the Court sustains an objection to a piece of evidence,
     the evidence will not be considered.

                                                                 4
       Case 1:20-cv-01744-NONE-JLT Document 11 Filed 03/05/21 Page 5 of 5


1    tabbed and indexed.

2             The hearing on the motion for class certification is set for March 1, 2022 at 10:00 a.m.

3    VI.      Settlement Conference

4             If the parties believe the matter is in a settlement posture, the parties may submit a joint written

5    request for a settlement conference, at which time a conference will be set with the Court.

6    VII.     Compliance with Federal Procedure

7             All counsel are expected to familiarize themselves with the Federal Rules of Civil Procedure

8    and the Local Rules of Practice of the Eastern District of California, and to keep abreast of any

9    amendments thereto. The Court must insist upon compliance with these Rules if it is to efficiently

10   handle its increasing case load and sanctions will be imposed for failure to follow both the Federal

11   Rules of Civil Procedure and the Local Rules of Practice for the Eastern District of California.

12   VIII. Effect of this Order

13            The foregoing order represents the best estimate of the court and counsel as to the agenda most

14   suitable to dispose of this case. If the parties determine at any time that the schedule outlined in this

15   order cannot be met, counsel are ordered to notify the court immediately of that fact so that adjustments

16   may be made, either by stipulation or by subsequent status conference.

17            The dates set in this order are firm and will not be modified absent a showing of good

18   cause even if the request to modify is made by stipulation. Stipulations extending the deadlines

19   contained herein will not be considered unless they are accompanied by affidavits or declarations,

20   and where appropriate attached exhibits, which establish good cause for granting the relief

21   requested.

22            Failure to comply with this order may result in the imposition of sanctions.

23
24   IT IS SO ORDERED.

25         Dated:   March 5, 2021                                /s/ Jennifer L. Thurston
26                                                        UNITED STATES MAGISTRATE JUDGE

27
28


                                                         5
